TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00578-CV



                                    Homero Roman, Appellant

                                                   v.

                                      Marta Romero, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
          NO. 10-0002, HONORABLE RONALD G. CARR, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Homero Roman filed a notice of appeal on August 16, 2011. Counsel for Mr. Roman

forthrightly acknowledges that this was after the deadline for filing the notice of appeal, July 5, 2011.

Moreover, because the notice of appeal was filed more than fifteen days after the deadline, we have

no discretion to grant an extension pursuant to rule of appellate procedure 26.3. Tex. R. App. P. 2,

25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Under the circumstances, we

have no discretion but to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Jurisdiction

Filed: December 14, 2011